


Exhibit 10.22


 
 
 
SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of September 18, 2014
This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is by and among MERIT MEDICAL SYSTEMS, INC., a Utah corporation
(the “Borrower”), certain subsidiaries of the Borrower party hereto (the
“Subsidiary Guarantors”), the lenders who are party to this Amendment (the
“Consenting Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).
PRELIMINARY STATEMENTS
WHEREAS, the Borrower, the lenders party thereto (the “Lenders”), and the
Administrative Agent entered into that certain Amended and Restated Credit
Agreement dated as of December 19, 2012 (as amended by that certain First
Amendment to Amended and Restated Credit Agreement dated as of October 4, 2013,
as amended hereby and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”); and
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend the Credit Agreement as specifically set forth herein
and, subject to the terms of this Amendment, the Administrative Agent and the
Consenting Lenders have agreed to grant such request of the Borrowers.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.Capitalized Terms. All capitalized terms not otherwise defined in this
Amendment (including without limitation in the introductory paragraph and the
Preliminary Statements hereto) shall have the meanings as specified in the
Credit Agreement.


Section 2.Amendments to Credit Agreement. Subject to and in accordance with the
terms and conditions set forth herein, the Administrative Agent and each of the
Consenting Lenders hereby agrees as follows:


(a)Section 1.1 of the Credit Agreement is hereby amended by:


(i)inserting the following new definitions in appropriate alphabetical order:


(A)    ““Permitted Equipment Sale-Leaseback Transaction” means any
sale-leaseback by and between any Credit Party, as seller, and any third party
reasonably satisfactory to the Administrative Agent, as buyer, in connection
with equipment owned by such Credit Party; provided that (a) at the time of any
such sale-leaseback, no Default or Event of Default shall exist or would result
from such sale-leaseback, (b) the equipment which is the subject of any such
sale-leaseback shall be sold for no less than the fair market value thereof, (c)
the consideration received in connection with any such sale-leaseback shall be
no less than one hundred percent (100%) in cash, (d) the lease executed in
connection with any such sale-leaseback shall be an operating lease and shall be
subject to customary market terms, and (e) the requirements of Section 4.4(b)
are complied with in connection therewith.”
(b)Section 4.4 of the Credit Agreement is hereby amended by deleting subsection
(b)(iii) in its entirety and replacing it with the following:




--------------------------------------------------------------------------------




“(iii)    Asset Dispositions. The Borrower shall make mandatory principal
prepayments of the Loans in the manner set forth in clause (vi) below in amounts
equal to one hundred percent (100%) of the aggregate Net Cash Proceeds from any
Asset Disposition (other than any Asset Disposition permitted pursuant to, and
in accordance with, Section 11.5). Such prepayments shall be made within three
(3) Business Days after the date of receipt of the Net Cash Proceeds of any such
Asset Disposition by such Credit Party or any of its Subsidiaries; provided
that, other than with respect to the Net Cash Proceeds of the Pearland
Sale-Leaseback, the Endotek Sale and any Permitted Equipment Sale-Leaseback
Transaction, so long as no Event of Default has occurred and is continuing, no
prepayment shall be required under this Section 4.4(b)(iii) to the extent that
such Net Cash Proceeds are committed to be reinvested pursuant to a legally
binding agreement in assets used or useful in the business of the Borrower and
its Subsidiaries within nine (9) months after receipt of such Net Cash Proceeds
and are thereafter actually reinvested in assets used or useful in the business
of the Borrower and its Subsidiaries within twelve (12) months after receipt of
such Net Cash Proceeds by such Credit Party or such Subsidiary; provided further
that any portion of such Net Cash Proceeds not committed to be reinvested
pursuant to a legally binding agreement within such nine (9) month period or
actually reinvested within such twelve (12) month period shall be prepaid in
accordance with this Section 4.4(b)(iii) on or before the last day of such
applicable period.”
(c)Section 11.5 of the Credit Agreement is hereby amended by (i) re-numbering
the existing subsection “(l)” as subsection “(m)” and (ii) inserting the
following new subsection (l) therein:


“(l)    the sale of the equipment pursuant to the Permitted Equipment
Sale-Leaseback Transactions; provided that (i) the fair market value of any such
equipment sold during Fiscal Year 2014 shall not exceed $20,000,000 in the
aggregate and (ii) the fair market value of any such equipment sold during
Fiscal Year 2015 and each Fiscal Year thereafter shall not exceed $10,000,000 in
the aggregate; and”
(d)The proviso at the end of Section 11.12 of the Credit Agreement is hereby
amended by deleting such proviso in its entirety and replacing it with the
following:


“provided, however, (i) the Pearland Sale‑Leaseback shall not be subject to the
restrictions set forth in this Section 11.12 and (ii) the Permitted Equipment
Sale-Leaseback Transactions shall not be subject to the restrictions set forth
in this Section 11.12.”
Section 3.Conditions of Effectiveness. The effectiveness of this Amendment shall
be subject to the receipt by the Administrative Agent of counterparts of this
Amendment executed by the Borrower, each other Credit Party, the Administrative
Agent and the Lenders.


Section 4.Representations and Warranties. The Borrower and each Subsidiary
Guarantor hereby represents and warrants to the Administrative Agent and the
Lenders that:


(a)both before and after giving effect to this Amendment, each of the
representations and warranties set forth in the Credit Agreement and the other
Loan Documents is true, correct and complete in all material respects as of the
date hereof, except for any representation and warranty made as of an earlier
date, which representation and warranty shall remain true, correct and complete
as of such earlier date; provided, that any representation or warranty that is
qualified by materiality or by reference to Material Adverse Effect shall be
true, correct and complete in all respects as of the date hereof;


(b)except to the extent a Default or Event of Default may have occurred under
Section 12.1(d) of the Credit Agreement as a result of any breach of Section
10.1 of the Credit Agreement prior to giving effect to this Amendment, no
Default or Event of Default has occurred or is continuing both before and after
giving effect to this Amendment;




--------------------------------------------------------------------------------






(c)it has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of this
Amendment and each of the other documents executed in connection herewith to
which it is a party in accordance with their respective terms and the
transactions contemplated hereby; and


(d)this Amendment and each other document executed in connection herewith has
been duly executed and delivered by the duly authorized officers of the Borrower
and each Subsidiary Guarantor, and each such document constitutes the legal,
valid and binding obligation of the Borrower and each Subsidiary Guarantor,
enforceable in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.


Section 5.Limited Effect. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly provided herein, this Agreement shall not be
deemed (a) to be a waiver of, or consent to, or a modification or amendment of,
any other term or condition of the Credit Agreement or any other Loan Document,
(b) to prejudice any right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or modified from time to time, (c) to be a commitment or any other
undertaking or expression of any willingness to engage in any further discussion
with the Borrower, any of its Subsidiaries or any other Person with respect to
any waiver, amendment, modification or any other change to the Credit Agreement
or the Loan Documents or any rights or remedies arising in favor of the Lenders
or the Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among the Borrower
or any of its Subsidiaries, on the one hand, and the Administrative Agent or any
other Lender, on the other hand. References in the Credit Agreement to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein”,
“hereof” or other words of like import) and in any Loan Document to the “Credit
Agreement” shall be deemed to be references to the Credit Agreement as modified
hereby.


Section 6.Acknowledgement and Reaffirmation. Each Borrower and each Subsidiary
Guarantor (a) agrees that the transactions contemplated by this Amendment shall
not limit or diminish the obligations of such Person under, or release such
Person from any obligations under, the Credit Agreement, the Guaranty Agreement,
the Collateral Agreement and each other Security Document to which it is a
party, (b) confirms and reaffirms its obligations under the Credit Agreement,
the Guaranty Agreement, the Collateral Agreement and each other Security
Document to which it is a party and (c) agrees that the Credit Agreement, the
Guaranty Agreement, the Collateral Agreement and each other Security Document to
which it is a party remain in full force and effect and are hereby reaffirmed.


Section 7.Costs, Expenses and Taxes. The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto and with respect to advising the Administrative Agent
as to its rights and responsibilities hereunder and thereunder.


Section 8.Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Amendment.


Section 9.Governing Law. This Amendment and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Amendment and the transactions




--------------------------------------------------------------------------------




contemplated hereby and thereby shall be governed by, and construed in
accordance with, the law of the State of New York.


Section 10.Entire Agreement. This Amendment and the other Loan Documents, and
any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arranger, constitute the entire agreement among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.


[Signature Pages Follow]




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


MERIT MEDICAL SYSTEMS, INC., as Borrower


By:      /s/ Fred Lampropoulos                        
Name:     Fred Lampropoulos
Title:     President


MERIT HOLDINGS, INC., as Subsidiary Guarantor


By:      /s/ Fred Lampropoulos                        
Name:     Fred Lampropoulos
Title:     President


MERIT SENSOR SYSTEMS, INC., as Subsidiary Guarantor


By:      /s/ Fred Lampropoulos                        
Name:     Fred Lampropoulos
Title:     President


MERIT SERVICES, INC., as Subsidiary Guarantor


By:      /s/ Fred Lampropoulos                        
Name:     Fred Lampropoulos
Title:     President


BIOSPHERE MEDICAL, INC., as Subsidiary Guarantor


By:      /s/ Fred Lampropoulos                        
Name:     Fred Lampropoulos
Title:     President
    
BSMD VENTURES, INC., as Subsidiary Guarantor




--------------------------------------------------------------------------------






By:      /s/ Fred Lampropoulos                        
Name:     Fred Lampropoulos
Title:     President


BIOSPHERE MEDICAL JAPAN, INC., as Subsidiary Guarantor


By:      /s/ Fred Lampropoulos                        
Name:     Fred Lampropoulos
Title:     President


THOMAS MEDICAL PRODUCTS, INC., as Subsidiary Guarantor


By:      /s/ Fred Lampropoulos                        
Name:     Fred Lampropoulos
Title:     President




ADMINISTRATIVE AGENT AND LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, Issuing Lender and Lender




By:      /s/ Rich Lambert                            
Name:     Rich Lambert
Title:     Senior Vice President
















